Olivee, Chief Judge:
The merchandise the subject of the above-enumerated appeal for reappraisement consists of leather bags, exported from Italy in 1961.
Counsel for the parties have submitted the said appeal for decision upon stipulation, on the basis of which I find that export value, as defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the value of the merchandise involved and that such value was the appraised unit value, less the amount added for inland freight.
Judgment will issue accordingly.